Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-21-00554-CV

                      COMPLEX REHAB TECHNOLOGIES, LLC,
                                  Appellant

                                              v.

                                      Tomas MOLINA,
                                         Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI23933
                      Honorable Cynthia Marie Chapa, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE VALENZUELA

      In accordance with this court’s opinion of this date, the trial court’s November 30, 2021
Order Denying Defendant Complex Rehab Technologies, LLC’s Motion to Dismiss is
AFFIRMED. We ORDER appellant to pay the costs of this appeal.

       SIGNED August 10, 2022.


                                               _____________________________
                                               Beth Watkins, Justice